Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered January 21, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence of his accessorial liability is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was extensive evidence, including forensic evidence and defendant’s own statements, establishing that he was an active participant in the stabbing of the victim (see People v Cabey, 85 NY2d 417, 421 [1995]).
The court properly exercised its discretion in admitting evidence of assaults committed against other victims by defendant and his accomplices that were nearly contemporaneous with, and closely related to, the charged crime, since this evidence completed the narrative and tended to establish defendant’s community of purpose with the others (see People v Matos, 303 AD2d 224 [2003], lv denied 100 NY2d 596 [2003]; see also People v Pena, 251 AD2d 66 [1998], affd 93 NY2d 946 [1999]).
The court properly exercised its discretion in qualifying the People’s forensic analyst as an expert witness (see e.g. People v Boozer, 298 AD2d 261 [2002], lv denied 99 NY2d 555 [2002]). The witness was highly experienced and qualified in her field.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Nardelli, J.E, Saxe, Lerner and Marlow, JJ.